ORDER
PER CURIAM.
The City of Ferguson appeals from the judgment entered in favor of Timothy W. Kelly on Kelly’s petition for money owed to him for his term as the municipal judge for the City.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).